 1   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
 2   JAMIL GHANNAM, Deputy City Attorney
     State Bar No. 300730
 3   425 N. El Dorado Street, 2nd Floor
     Stockton, CA 95202
 4   Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
 5
     Attorneys for Defendants
 6   CITY OF STOCKTON, MICHAEL RODRIGUEZ, KATHRYN ABDALLAH, ROBERT
     MOLTHEN AND ROBERT WONG
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10    COREY MASON EDWARD HUGHES,                   )       Case No. 2:18-CV-03188-JAM-DB
                                                   )
11                   Plaintiff,                    )       ORDER GRANTING STIPULATED
                                                   )       DISMISSAL OF STATE LAW CLAIMS
12    vs.                                          )       AGAINST THE CITY OF STOCKTON
                                                   )       AND COUNTY OF SAN JOAQUIN
13    CITY OF STOCKTON, et al.,                    )
                                                   )
14                   Defendants.                   )
                                                   )
15                                                 )

16

17          Pursuant to the stipulation of Plaintiff Corey Hughes, Defendant City of Stockton and
18   Defendant County of San Joaquin, by and through their respective counsels of record, it is hereby
19   ordered that:
20          The Court GRANTS the parties stipulation to dismiss all of the Plaintiff’s state law
21   claims against Defendant City of Stockton and Defendant County of San Joaquin only; and
22          The Court HEREBY ORDERS THE DISMISSAL WITH PREJUDICE AS TO
23   DEFENDANT CITY OF STOCKTON AND DEFENDANT COUNTY OF SAN JOAQUIN
24   ONLY FROM THE OPERATIVE SECOND AMENDED COMPLAINT (Doc. 9):
25          Claim 2, Cal. Civil Code §52.1;
26          Claim 3, Negligence/Negligent Hiring; and,
27          Claim 4, Assault/Battery.
28   ///
                                                       1

                                              [PROPOSED] ORDER
 1            Defendants M. Rodriguez, Molthen, Abdallah, Wong and Garcia Jr. shall answer to the

 2   Second Amended Complaint on or before April 23, 2019.

 3            IT IS SO ORDERED.

 4

 5   Dated:    4/10/2019

 6                                              /s/ John A. Mendez_______________
                                                UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2

                                           [PROPOSED] ORDER
